
	
		I
		112th CONGRESS
		2d Session
		H. R. 6261
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Gohmert (for
			 himself, Mr. Mulvaney,
			 Mr. Chabot,
			 Mr. Lamborn,
			 Mr. Posey,
			 Mr. Fleming,
			 Mr. Brady of Texas,
			 Mrs. Lummis,
			 Mr. Kelly,
			 Mr. Franks of Arizona,
			 Mr. Harris,
			 Mr. Duncan of South Carolina, and
			 Mr. Labrador) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 37, United States Code, to provide for the
		  continuance of pay and allowances for members of the Armed Forces, including
		  reserve components thereof, during lapses in appropriations.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Services Always Paid Act of
			 2012 or ASAP Act of
			 2012.
		2.Continuance of
			 military pay and allowances during periods of lapsed appropriations
			(a)Continuance of
			 payChapter 19 of title 37,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					1015.Continuance of
				pay and allowances during periods of lapsed appropriations
						(a)DefinitionsIn this section:
							(1)The term military personnel
				accounts mean the military personnel, reserve personnel, and National
				Guard personnel accounts of the Department of Defense, generally title I of an
				annual Department of Defense appropriations Act, and the corresponding accounts
				for the Department of Homeland Security used to provide pay and allowances for
				members of the Coast Guard.
							(2)The term pay and allowances
				means basic pay, bonuses and special pay, allowances and any other forms of
				compensation available for members of the armed forces under this title or
				otherwise paid from the military personnel accounts.
							(3)The term period of lapsed
				appropriations, when used with respect to members of the armed forces,
				means any period during which appropriations are not available due to the
				absence of the timely enactment of any Act or joint resolution (including any
				Act or joint resolution making continuing appropriations) appropriating funds
				for the payment of the pay and allowances of members of the armed
				forces.
							(b)Appropriation of
				funds To continue payment of pay and allowancesFor any period of lapsed appropriations,
				there are appropriated, out of any moneys in the Treasury not otherwise
				appropriated, to the Secretary of Defense (and the Secretary of Homeland
				Security in the case of the Coast Guard) to allow the Secretary of Defense (and
				the Secretary of Homeland Security in the case of the Coast Guard) to continue
				to provide pay and allowances (without interruption) to members of the United
				States armed forces.
						(c)Limitation on
				amounts paidThis section
				only authorizes the expenditure of funds during a period of lapsed
				appropriations for the pay and allowances of a member of the armed forces at a
				rate that is equal to the rate in effect for that member immediately before the
				start of the period of lapsed appropriations. The rate for a member may neither
				exceed the rate in effect immediately before the start of the period of lapsed
				appropriations nor be less than that rate, unless reduced by disciplinary
				action under the Uniform Code of Military Justice.
						(d)Relation to
				other pay authoritiesThis
				section shall not be construed to affect the entitlement of a member of the
				armed forces to an amount of pay and allowances that exceeds the amount of pay
				and allowances authorized to be paid under this section and to which the member
				becomes entitled under other applicable provisions of law.
						(e)Effect of end of
				period of lapsed appropriationsExpenditures made for any fiscal year
				pursuant to this section shall be charged to the applicable appropriation,
				fund, or authorization whenever the regular appropriation bill (or other bill
				or joint resolution making continuing appropriations through the end of the
				fiscal year) becomes
				law.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1015. Continuance of pay and allowances
				during periods of lapsed
				appropriations.
					
					.
			
